1     ,.




                           OFFICE   OF THE      A-ITORNEY     GENERAL   OF   TEXAS
    ~\:




7                                                    AUSTIN
           QROYIR SL‘LLRS
           -
           Al-?wl”CI acwr”C‘




                   Honorable D. C. Weer
                   State Hlghvay Engineer
                   Texas B   way Department
                   Austin 2? Texas
                            ,
                                                                       ..-_ .~
                                                                     .?’ -~.
                   Dear Sir:                             opinion a;, .Q-6di6 !:
                                                         Rer Is a not?+~         kequlred
                                                              .....$ohave regular baa lloeme
                                                           .‘, plqten where thtqp@Berate
                                                                  frm an lnoorporated  tovn
                                                             .’ tca&arr4ycamporwarplant
                                                           ‘?:,apid@en gobg to or from
                                                      ._ ,~”
                                                            ...
                                                              .._&he.@ two points It 18 neo-
                                                                  ea#ary to pass through the
                                               .-..
                                             .,‘~ ..\     ‘.., a$ty limit8 of another in-
                                                     ‘..      .._,oellporatedtovn and related
                                          ,.. .’                 yues~lcms?
                                                                   ..\,i
                                Thmiai1Llr..@okno&ds8:reoelpt of your letter, dated
                   ky    24, 1944, vhlch rqadr, $n *rt, as follcusr
                                            ‘:, .~
                                “&I reoe& moth< v&‘~harehad several quaa-
                          ..&onsartae rega%@ng ~.the1loensLng or registra-
                        i~it$& oimotQr buss’es-izansportingpermms for
                        c.,c’qnrpensatlom  hire. Moat of there questions
                                        -.-DP
                                                of 80 many var plants and
                         ‘,oan+ about’-..byt.~son
                          ~iyyyunp~~.,belhgsituated ln Texar.
                                 \ ,, ,I”

                               ;r;, .A’
                                me questions we would like to have you
                          clarify for ut3are as follow:
                               "1. Ia a motor bus required to have regu-
                                   lar bus lloense plates vhere they op-
                                   erate from an lucorporated town to an
                                   amy camp or war plant and when going
                                   to or from these two poInta it la nec-
                                   eaeary to pass through the city limits
Honorable D. C. Greer, Page 2


                 of another Inoorporated tovn? For
                 example, a bus operator hss a permit
                 from the Railroad Commia~ion   to trar?e-
                 port persons for compensation or hire
                 from   Tovn A to Plant C; and from these
                 two points It la necessary that he
                 p888   through the city limits of Incor-
                 porated Town B but he 18 not perrmltted
                 to tranrport passengers from Town A to
                 Town B or from Tovn B to Plant C nor
                 the reverseb The only reason he passes
                 through the city limits of Tovn B la
                 because the hlghvay on which he travels
                 is   looated through the olty limit8 of
                 that tovn.
          "2. A Bus Ccanpanyhas     a peimlt from the
                 Railroad Comml~~Ion to service a group
                 of war plant8 and air fleldr, all ait-
                 uated together from three Inoorporated
                 town8.   In rendering thin 8ervIoe, the
                 bue operator8 are not permltted to han-
                 dle passengers frcm one of these towns
                 to anothar bqt only from theae towns
                 and IntermedIate point8 de8tIned to
                 one of the var plants or air fields an&
                 from the plants and air field8 to either
                 of’ the tovns and Intermediate  points,
                 However,  In rendering this servloe, the
                 bus operate8 to and through each of the
                 three Incorporated towns. Should these
                 bu88es be licensed uith regular   bus
                 plater because they operate in and out
                 of these Inoorporated towns to the war
                 plants, or should they have regular
                 paeaenger plates slnee   they,do not do
                 s.ny Inter-city business?

          “3I.   On the Texas and Mexico Border a Bus
                 Company, whose resldenoe la in Mexico,
                 .operates to a town ln Texas and In this
                 operation they,do not travel outside of
                 the city Unite of the Texas Town. Their
Honorable D. C. Greer, Page 3


              bUBineBB   in   Texas   iB   Btl’iOtl~   inter-
              national BinCO they do no intra-oity
              or intra-state service In Texas. The
              Tovn ln Mexico Is Immediately across
              the river and haB lte own munl~lpal
              government and ir, Incorporated. Since
              this ,BlAS~Ompsny’B OpelatiOnB 80 far
              as Texas Is oonoerned is wholly vlth-
              in the limits of an Incorporated town,
              ve would like to know should they have
              regular bus license or passenger ll-
              come as is used on city busses in
              other Texas tOmE?
          "4. Another Bus Company operating from a
              Texas Border Town to a I4exIooBorder
              Town and owned by a resident of Texas
              operates over several miles of hlgh-
              wag before reaohIng the lQx100 Border
              but doe8 not pa88 through any other
              lnoorporated town In Texas. The Tom
              In Xexloo Immediately aorta88 the border
              Is Incorporated. Since there Is only
              one Inoorporated town In Texas Involved,
              should these bwsO8  have   regular bus
              lIoen8e or passenger llcelue?

          "5. A large Bus Company, whose residence
              IS out Of the state and vhone Opera-
              tlonB are through many Incorporated
              towns and BWeZV31 states before reach-
              ing Texas, operates to only tineInoor-
              porated tom In TOXa8 approximately
              tventy miles within the State. Sims
              there la only one Incorporated tovn
              thrcugh vhloh these buses8 operate In
              Texas but many others outside of the
              state in which they operate, ve would
              like to know If these busses should
              have regular Texas bus plates or Texas
              passenger car late8 for their opera-
              tions In Texasf This oompany operates
              a regular bus line, be-   pernltted to
              haul passengers originsting at any point
              and destined to any point and have no
              such reatrlotlon aa those in Questions
              One and Two."
Honorable D. C. Greer, Page 4


          Article 6679-1, Sections a, b, j, m. and n, Ver-
non’s Annotated Civil Statutes, respectively provide:
          “(a) ‘Vehicle’ means every device ln, or
     by vhlch any person or property Is or may be
     transported or drawn upon a public highway, ex-
     cept devices moved only by human power or used
     exclusively upon stationary rails or traokr.
         “(b) (Motor YehIole’ means every vehlole,
    as herein defined, that Is self-propelled.
         "
           . . . .
         "(j) *Passenger Car' meana any motor ve-
    hicle other than a motor oyole or a bus, as de-
    fIned In this Act, designed or Used primsrily
    for the transportation of persons.
         n
           . , . .
         “(m)   lPublIc EIghvay' shall Include any
    road, atreQt, way, thoroughfare or bridge in
    this State not privately ovned or controlled
    for the use of vehio~es over vhloh the State
    hss legislative jurirdiotfon under it8 poll08
    power.
         "(n) 'Motor BUS' shall inoludtievery ve-'
    hIole except those operated by muBcular power
    or exoluBIvsly on stationary rails or tracka,
    which 18 u8Od In transporting persons hetveen or
    through two or more lnoorporated oltles and/or
    tovna and/or villages for compensation (or hlreb)
    whether opirated over fixed routes or othervise;
    except such of Said vehloles as are operated ex-
    clusively within the 1ImItB of Incorporated olt-
    lea and/or towns or suhurhan additions to such
    towns.
          And Article 6675.3-2, Vernon~s Annotated Civil Stat-
utea, prOQide8, in part, as fOllOVB~
Honorable D. C. Greer, Page 5

              "Every owner of a motor vehicle, trailer or
         Bed-tI¶SilOr   u8ed or to be u8Sd upon the public
         hlghvayr of this   State shall apply eaoh yew to
         the State Highway Department through the County
         Tax Collector of the county in which he I%sideB
         for the registration of each such vehicle owned
         or controlled by him for the enruIng or current
         calendar year or unexpired portion thereof; pro-
         vided that where a publla highway separates land8
         under the dominion or oontrol of the owner, the
         operation of a motor vehiole by suoh Owner, his
         agents or employees, across such highway shall
         not COnBtitUte   a use Of 8uOh motor Vehicle upon
         a pub110 hIghvuy of this State . . . ."
           You will observe that Seablon n3 supra,   provides
that "(Motor Bus' shall include every vehicle . . . vhIoh Is
UBOd in tlUBpOl’ting  pWBOll~ betVeOll OX't     h two or mere
Incorporated . . . . towns.                        iB  iB the
test.


               It follov8 in answer to your fIr8t two questions
t&t       the bUBB~B in qUOBtiOll should have regular bUB liCWlBe8
as      they PWB "through two or more Incorporated . . . tOVll8.”
              With reference to yOur third, fourth, and fifth
~WBtiOM,       We point Out that SeOtiOn 11,BUpm,  pffvider that
  Uotor.13uat shall lnolude every vehicle . . . . @=Ph-J1B
ours) and that In Seation a, sup~~cle'             means eveF
device . . . tran8ported or drawn upon a
(IgrphaSiB    OWE)   "Public Highway" Is define
BUDXVSa.   to "include any road, street, vag, thoroughfare or’
bridge in th%s State     i , . i over vhloh~the St.&O has lOUis-
latlve jurisdio~under         It.4polloe wver."   (Ei$Gi%s  .curs)
           It Is Our oplnIoac therefore, that the Legislatu~
meant In Section n, supre, two or more Incorporated tovnp
   a
In %xas     It follows in answer to your third, fourth and
kstion8,          that 8inOe the bu88e8 In qUeStiOn do not paBe
"between or through two or more Inoorporated oitles and/or
towns and/or villages" in Texas, they should be equipped with
psaenger car ~Iaenaes. They fall within the definition of a
 *asenger car , Seotlon (j), supra.
Honoreble D. C, her,      Page 6


          Trunting this    B~tiBf6OtOPi~~        ~8VO2’8       ~Olll’   f.ll-   .
qulzy, we are


                                            Yours very       truly

                                   ATTORRBY IBSERAL            OF TXh0

                                    BY
                                                 Fred C. Cbfindler
                                                  _.- Aasiatant


                                    By                   .



ENmff